DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The terms “low temperature flexibility” and “high temperature resistance” in independent claims 1 and 25 are relative terms which render the claims indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, the scope of “low temperature” and “high temperature” is not defined in the claims or specification.  Additionally, the degree of flexibility at low temperatures and the degree of resistance to high temperatures is unknown.  While the specification states, “For example, high temperature resistance can be defined as a ring and ball softening temperature higher than 125°C, preferably 137°C, more preferably 145°C, much more preferably 157°C, most preferably 165°C (section [0067]), the specification also teaches said “high temperature resistance may be defined as a modulus at a specific temperature” (section [0121]).  Similarly, the specification states, “low temperature flexibility can be defined as no crack and no significant whitening or crazing after bending around a 2 mm mandrel at temperature of 35+/-10°F” (section [0119]) and “low temperature flexibility…may be defined as a modulus at a specific temperature” (section [0121]).  The specification also teaches other methods to quantify low temperature flexibility, such as dynamic mechanical analysis, and other methods to quantify high temperature resistance, such as vicat softening temperature, dynamic mechanical analysis, or heat distortion temperature of the material (sections [0066] and [0067]).  Thus, the claims are indefinite for containing relative terms since the degree of low temperature flexibility and degree of high temperature resistance are subject to the temperatures of measurement and the methods of measurement.  Claims 2-24 and 26-53 are also rejected as indefinite for their dependency upon claims 1 and 25. 
Claim 52 is indefinite for the recitation “the backing of the printed carpet is free from visual deformation resulting from the printing process.”  Said recitation is a relative recitation subjective to a viewer and the circumstances of said viewing.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a reinforcement layer embedded between the secondary backings (i.e., between the backing layer and the laminate layer) does not reasonably provide enablement for “a reinforcement layer following the primary composite layer” (i.e., between the primary backing and the precoat or backing layer).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  Thus, claims 12 and 36 are rejected as being non-enabled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-53 are rejected under 35 U.S.C. 103 as being unpatentable over JP 05-132870 issued to Tsuruya et al. in view of US 2003/0232171 issued to Keith et al.
Tsuruya discloses a resin composition for backing a carpet tile, wherein said composition provides the carpet tile with excellent heat resistance and dimensional stability (abstract).  The composition comprises (a) 50-90 wt.% of an amorphous polyolefin, (b) 10-50 wt.% tackifier, (c) 0-30 wt.% crystalline polypropylene, and (d) 25-900 wt.% inorganic filler based upon 100 wt.% of resin (abstract).  The amorphous polyolefin is preferably 50% of more atactic polypropylene or a propylene copolymer (section [0008]).  When the amorphous polyolefin is a propylene copolymer, such as a propylene ethylene copolymer, the ethylene content is preferably 0-30 wt.% (section [0010]).  Said amorphous polypropylene may be made with a titanium support type catalyst (i.e., single site catalyst) (section [0009]).  The crystalline polypropylene is preferably an isotactic polypropylene (section [0013]).  The amorphous polypropylene and/or crystalline polypropylene may include a compatibilizing agent such as maleic anhydride (section [0015]).  If more than 30 wt.% of the crystalline polypropylene is employed, the rigidity of the carpet increases too much (section [0016]).  Working examples 3 and 4 show the propylene ethylene copolymer present in an amount of 20% and the isotactic polypropylene in an amount of 2%, which amounts to a first polymer to second polymer ratio of 10 to 1 (section [0023] and Table 1). The inorganic filler or bulking agent may be magnesium carbonate (section [0017]). Working examples 1-5 employ bulking agents of dolomite and/or calcium carbonate in an amount of 70% (i.e., a majority by weight). A fiberglass nonwoven reinforcement layer may be inserted between two layers of the backing
composition (sections [0021] and [0023]), which correspond to applicant’s backing and laminate layers of blended polymers.
Thus, Tsuruya teaches the invention of claims 1-9, 12-14, 16-33, 36-38, 40-50, and 53 with the exceptions of (a) pile yarns tufted through a primary backing and the presence of a precoat layer and (b) the recited “low temperature flexibility” and “high temperature resistance” properties.  Regarding the latter exception, as noted above, the recitations are relative recitations, wherein the degree thereof is not quantified.  As such, Tsuruya’s teachings of the backing providing heat resistance and the minimal use of the crystalline polypropylene so as not to render the backing too rigid meet applicant’s relative recitations of flexibility and resistance at relative temperatures.  Hence, exception (b) is met by the Tsuruya disclosure.
Regarding the former exception, while Tsuruya teaches the application of the composition to “the back surface of a looped state carpet base material,” the reference fails to explicitly teach said carpet base material comprises a precoated, tufted primary backing.  In fact, Tsuruya fails to teach a specific structure for said “looped state carpet base material.”  As such, a skilled artisan can assume said structure is not critical to the invention and must look to the prior art for guidance on said structure.  Such precoated, tufted primary backings are conventional carpet base materials in the art.  
For example, Keith teaches conventional tufted carpets comprise a primary carpet fabric 12 comprises a loop pile layer 20 of yarns tufted through a primary backing 22 and held in place by a precoat layer 24 (sections [0003] and [0004] and Figure 1A).  See also Figure 10 and section [0102], which teaches a known hardback carpet tile comprising a tufted primary backing, a precoat layer, a first hot melt backing layer, a fiberglass reinforcement layer, and a second hot melt backing layer.  Additionally, Keith states the term “primary base” refers to the common tufted primary backing and latex precoat composite (i.e., applicant’s primary composite layer) (section [0057]).
Thus, it would have been readily obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a conventional precoated, tufted primary backing as taught by Keith for the “looped state carpet base material” of Tsuruya.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a selection of the carpet base material would have yielded predictable results to the skilled artisan.  Therefore, exception (a) and claims 1-9, 12-14, 16-33, 36-38, 40-50, and 53 are rejected as being obvious over the cited prior art.  
Regarding claims 10, 11, 34, and 35, Tsuruya fails to teach the isotactic polypropylene has an isotactic index of greater than or equal to 0.90 or a heat of fusion of at least 5 J/g.  
However, it is reasonable to presume that such properties are inherent to the Tsuruya polypropylene.  Support for said presumption is found in the use of similar materials (i.e., crystalline, isotactic polypropylene).  Like materials cannot have mutually exclusive properties.  The burden is upon applicant to prove otherwise.  In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an isotactic polypropylene having an isotactic index and heat of fusion within the ranges recited by applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Note a relatively high isotactic index correlates to a more crystalline polypropylene, wherein the degree of crystallinity is measured by the heat of fusion property.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of secondary considerations, claims 10, 11, 34, and 35 are rejected as being obvious over the cited prior art.  
Regarding claims 15 and 39, which limit the laminate layer to being a thermoplastic olefin polymer that does “not exhibit low temperature flexibility and high temperature resistance,” as previously discussed the recitations of “low temperature flexibility” and “high temperature resistance” are relative recitations.  Since the temperatures are not quantified and the degree of flexibility and resistance are not quantified, it can argued that the prior art laminate layer, while exhibiting some degree of “low temperature flexibility” and “high temperature resistance” at one temperature may also not exhibit some degree of “low temperature flexibility” and “high temperature resistance” at another temperature.  Therefore, claims 15 and 39 are also rejected as being obvious over the cited prior art.  
Regarding claim 51, first is it noted that the method of printing (i.e., “digitally printed”) is not necessarily given patentable weight at this time since a product does not depend upon its method of making.  The claim is limited to the final product resulting from digital printing, which is a printed carpet tile.  Second, while Tsuruya teaches the carpet tile may be dyed, the reference fails to explicitly teach the carpet tiles are printed.  However, printing of carpet is a well-known alternative to dyeing of carpet.  For example, Keith teaches carpet tiles may be printed or dyed as desired (sections [0053] and [0055]), via jet dyeing or dye injection printing (i.e., a digital printing method) (section [0099]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to print the carpet tiles of Tsuruya instead of dyeing said carpet tiles, since printing is a well-known alternative to dyeing, wherein printing can provide detailed patterns and designs that dyeing cannot achieve.  Therefore, claim 51 is rejected as being obvious over the cited prior art.  
Regarding claim 52, said claims limit the thermoplastic polyolefin polymer of the backing of the printed carpet to being “free from visual deformation resulting from the printing process.”  Since the prior art teaches like materials and the need to have sufficient heat resistance for post processing steps, such as dyeing (Tsuruya, section [0008]), it is reasonable to presume the prior art printed carpet tile will meet the recitation of being “free from visual deformation,” at least to some degree, subjective a particular view and environment during viewing.  Therefore, in view of the teachings of the prior art and the relativity of the claim, claim 52 is rejected as being obvious to a skilled artisan art before the effective filing date of the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        September 2, 2022